DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 recites “A method for processing an application layer protocol used with an operating system which provides a user mode and a kernel mode, a network application program being executed in the user mode, a data access module configured to perform data access to a storage device and a packet filtering module corresponding to the network application program being executed in the kernel mode, the packet filtering module storing therein preset code content, the method comprising steps of:
the network application program transmitting connection information to the packet filtering module, the connection information being associated with network connection established between the network application program and an external device through the operating system;
the packet filtering module capturing a to-be-processed packet transmitted via the network connection according to the connection information;
the packet filtering module analyzing the to-be-processed packet into at least one protocol data unit and comparing the at least one protocol data unit with the preset code content to obtain a comparison result; and 
transmitting the at least one protocol data unit to one of the network application program and the data access module according to the comparison result for later processing” (emphasis added).
Analysis:
Claim 8 recites a method, “A method for processing an application layer protocol..”, but however, the body of the claim recites a list programs/modules “the network application program...the packet filtering module…” For clarity and placing the claim into a proper machine claim, it is suggested to replace “the network application program transmitting connection information, to the packet filtering module” with “transmitting connection information, by the network application program, to the packet filtering module”, “the packet filtering module capturing a to-be-processed packet” with capturing, by the packet filtering module, a to-be-processed packet” and “the packet filtering module analyzing the to-be-processed packet” with “analyzing, by the packet filtering module, the to-be-processed packet”, so that the body of the claims clearly recite the steps of the method (see MPEP 2106.03, section I[1] ; MPEP 2173.05(p), section II[2]). Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a software per se, that is, mere information in the form of data.
Claim 1 recites, “A network application program product executed in an operating system which provides a user mode and a kernel mode, a data access module operating in the kernel mode of the operating system to perform data access to a storage device, the network application program product comprising:
a network application program executed in the user mode, the network application program obtaining an access right to a data storage area in the storage device through the operating system, network connection being established between the network application program and an external device through the operating system, the network application program generating connection information associated with the network connection; and
a packet filtering module executed in the kernel mode, the packet filtering module capturing at least one to-be-processed packet transmitted from the external device via the network connection according to the connection information, analyzing the at least one to-be-processed packet into at least one protocol data unit, comparing the at least one protocol data unit with preset code content to obtain a comparison result, and transmitting the at least one protocol data unit to one of the network application program and the data access module according to the comparison result to make the one of the network application program and the data access module to operate in response to the at least one protocol data unit” (emphasis added).

Analysis:
(1) In view of the above, by disclosing “A network application program product”, applicant has provided evidence that the claim is "a program/logic" that comprises multiple processes, which is a software module/code/program intended to be covered within the meaning.  Thus, claims 1-7 are ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.
(2) In specification (US 2020/0204661 A1), paragraphs [5, 38], recites, as follows:
[0005] An aspect of the present disclosure provides a network application program product executed in an operating system which provides a user mode and a kernel mode. A data access module operates in the kernel mode of the operating system to perform data access to a storage device. The network application program product includes a network application program and a packet filtering module. The network application program is executed in the user mode and obtains an access right to a data storage area in the storage device through the operating system. Network connection is established between the network application program and an external device through the operating system. The network application program generates connection information associated with the network connection. The packet filtering module is executed in the kernel mode. The packet filtering module captures at least one to-be-processed packet transmitted from the external device via the network connection according to the connection information, analyzes the to-be-processed packet into at least one protocol data unit, compares the protocol data unit with preset code content to obtain a comparison result, and transmits the protocol data unit to the network application program or the data access module according to the comparison result to make the network application program or the data access module to operate in response to the protocol data unit.


[0038] Please refer to FIG. 4, which is a sequence diagram showing data transmission steps in an embodiment of the present disclosure. In the diagram, the logic function of and relations among the external device 82, the packet filtering module 120 and the network application program 110 have been illustrated in FIG. 1A or FIG. 1B. The network application program 110 is set to be a network application program with SAMBA server functionality, and the preset code content stored in the packet filtering module 120 includes instruction codes corresponding to the “write” instruction and “read” instruction. Other related details have been The network application program of the present disclosure may implemented by SAMBA software, software with server message block (SMB) direct access function or other suitable software. It is not intended to limit the function of the software in the present disclosure.


In view of the above, applicant has provided antecedent basis for the claim terminology “a network application program product, a network application program and a packet filtering module” Applicant has provided intrinsic evidence of embodiment, which is a software module/code/program intended to be covered within the meaning.
Since the embodiment is no more than computer program per se, and therefore non-statutory. 
In view of the above analysis, claim 1 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.
Claims 2-7 are also rejected since they are depended upon rejected claims set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0117911 A1 to Rajakarunanayake et al. (hereafter refers as Rajakarunanayake) in view of US 2018/0278686 A1 to Sprague et al. (hereafter refers as Sprague).
Regarding claims 1 and 8, Rajakarunanayake teaches a network application program product (a computer program product, paragraphs [62-63]) executed in an operating system (executed in an operating system, paragraphs [7, 24, 49, 57]) which provides a user mode and a kernel mode (which provides a user mode and a kernel mode, paragraphs [7, 39] and Fig. 2), a data access module (AV/DEC and buffer 212, Fig. 2) operating in the kernel mode of the operating system to perform data access to a storage device (wherein the AV/DEC 212 is operating in the kernel mode and perform data access to a storage device, i.e. DMA 214, Fig. 2 and paragraphs [25-26]), and a method for processing an application layer protocol (a method for processing, Fig. 2 and paragraphs [26-28]) used with an operating system (in an operating system, paragraphs [7, 24, 49, 57]) which provides a user mode and a kernel mode (which provides a user mode and a kernel mode, paragraphs [7, 39] and Fig. 2), a network application program being executed in the user mode (an user application 228 is operating in the user space/mode, Fig. 2), a data access module (AV/DEC and buffer 212, Fig. 2) configured to perform data access to a storage device (wherein the AV/DEC 212 is operating in the kernel mode and perform data access to a storage device, i.e. DMA 214, Fig. 2 and paragraphs [25-26]) and a packet filtering module (STOE 220 for filtering packets, Fig. 2 and paragraphs [25-28]) corresponding to the network application program being executed in the kernel mode (corresponding to the user application 228 being executed in the kernel mode/space, paragraphs [25-28] and Fig. 2), the packet filtering module storing therein preset code content (the STOE 220 includes a criteria for filtering packets, paragraphs [27-28, 36, 41]), the network application program product comprising:
a network application program executed in the user mode (an user application 228 is operating in the user space/mode, Fig. 2), the network application program obtaining an access right to a data storage area in the storage device through the operating system (the user application sets up the TCP/IP session between a server and the DMA, Fig. 2 and paragraphs [28, 36-39]), network connection being established between the network application program and an external device (server, Fig. 2) through the operating system (a network connection/TCP/IP session is being established between the user application and the server through the operating system, paragraphs [28, 36-39]), the network application program generating connection information associated with the network connection (the user application generates connection information associated with the TCP/IP session, paragraphs [29, 36, 43]); and
a packet filtering module (STOE 220 for filtering packets, Fig. 2 and paragraphs [25-28]) executed in the kernel mode (executed in the kernel mode/space, Fig. 2), the packet filtering module capturing (the STOE captures packet(s), paragraphs [25, 27-28]) (the packet(s) is to be processed, paragraph [28])  transmitted from the external device via the network connection according to the connection information (the packet(s) is transmitted from the server via the network connection according to the connection information, paragraphs [28-31, 41]), analyzing the at least one to-be-processed packet into data unit (analyzing the packets into a data unit, paragraphs [25-28]), comparing the at least one data unit with preset code content to obtain a comparison result (comparing the data unit with a criteria to obtain validation result, paragraphs [25, 27-29]), and transmitting the at least one protocol data unit to the data access module according to the comparison result to make the data access module to operate in response to the at least one protocol data unit (transmitting the data unit to the AV/DEC and buffer 212 when the validation result is consistent to make the . the AV/DEC and buffer 212 to forward the data unit to the storage device, DMA 214, Fig.2 and paragraphs [25, 27-29]). 
However, Rajakarunanayake does not explicitly teach the data unit is a “protocol” data unit.
 Sprague teaches analyzing at least one to-be-processed packet into at least one protocol data unit (analyzing at last on received TCP packet into PDU for processing, paragraphs [55, 101]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of analyzing at least one to-be-processed packet into at least one protocol data unit as taught by Sprague, with the teachings of data unit as taught by Rajakarunanayake, for a purpose of enabling the teachings to be compatible with the PDU system while enabling 
Regarding claim 2, the combination of Rajakarunanayake and Sprague further teaches wherein the packet filtering module further comprises:
at least one packet capturing module capturing the at least one to-be-processed packet according to the connection information (the STOE captures packet(s) according to the connection information, related to the TCP/IP session, see Rajakarunanayake, paragraphs [26-27, 29]); and
analyzing the at least one to-be-processed packet into the at least one protocol data unit (analyzing the packets into the protocol data unit, see Rajakarunanayake, paragraphs [25-28], see Sprague, paragraphs [55, 101]); and
a data unit-processing module receiving the at least one protocol data unit from the packet capturing module and comparing the at least one protocol data unit with the preset code content to generate the comparison result (STOE 220 after captured the packet(s), compares the protocol data unit with the criteria to obtain validation result, see Rajakarunanayake, paragraphs [25, 27-29]),
wherein when the comparison result shows that the at least one protocol data unit is consistent with the preset code content, the data unit-processing module instructs the data access module to perform the data access to the storage device according to the at least one protocol data unit (transmitting the data unit to the AV/DEC and buffer 212 when the validation result is consistent to make the AV/DEC and buffer 212 to forward the data unit to the storage device, DMA 214, see Rajakarunanayake, Fig.2 and paragraphs [25, 27-29]).
claim 7, Rajakarunanayake further teaches wherein the network application program product further comprises the data access module (the computer program product comprises the AV/DEC and buffer 212, Fig. 2 and paragraphs [62-63]).
Regarding claim 13, the combination of Rajakarunanayake and Sprague further teaches wherein when the comparison result shows that the at least one protocol data unit is consistent with the preset code content, the packet filtering module instructs the data access module to perform the data access to the storage device according to the at least one protocol data unit (transmitting the data unit to the AV/DEC and buffer 212 when the validation result is consistent to make the AV/DEC and buffer 212 to forward the data unit to the storage device, DMA 214, see Rajakarunanayake, Fig.2 and paragraphs [25, 27-29]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0117911 A1 to Rajakarunanayake et al. (hereafter refers as Rajakarunanayake) in view of US 2018/0278686 A1 to Sprague et al. (hereafter refers as Sprague) as applied to claims above, and further in view of US 2012/0137086 A1 to Oe et al. (hereafter refers as Oe).
Regarding claim 6, the combination of Rajakarunanayake and Sprague does not explicitly teach wherein the network application program is “implemented by SAMBA software”.
Oe teaches a network application program is implemented by SAMBA software (a program at user space for controlling access to the storage device, wherein the program is a SAMBA software, paragraphs [33, 38]).
(see Oe, paragraphs [33, 38]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0117911 A1 to Rajakarunanayake et al. (hereafter refers as Rajakarunanayake) in view of US 2018/0278686 A1 to Sprague et al. (hereafter refers as Sprague) as applied to claims above, and further in view of US 2019/0065404 A1 to Kabra et al. (hereafter refers as Kabra).
Regarding claim 12, the combination of Rajakarunanayake and Sprague does not explicitly teach the connection information comprises “a storage parameter associated with the data storage area in the storage device”.
Kabra teaches obtaining connection information comprises a storage parameter associated with the data storage area in the storage device (receiving connection information to a storage device comprising receiving a caching policy associated with a data storage area in a storage device, abstract and paragraph [24]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of connection information comprises a storage parameter associated with the data storage (see Kabra, abstract and paragraph [24]).

Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0105682 A1 discloses translating data to PDU (paragraphs [66-69]).
US Patent 7,735,100 B1 discloses remote registry access manager at user space/mode and file system filter driver at kernel space/mode for filtering packets (Fig.3 and col. 5, lines 1-50).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469
February 19, 2022            
                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices." Digitech, 758 F.3d at 1348-49, 111 USPQ2d at 1719 (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)). This category "includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result." Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)).
        [2][2] IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005)